     Case: 1:18-cv-03604 Document #: 41 Filed: 11/26/18 Page 1 of 1 PageID #:124

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Bayside Medical Equipment Enterprises LLC
                                                 Plaintiff,
v.                                                            Case No.: 1:18−cv−03604
                                                              Honorable Andrea R. Wood
Armsrong Transport Group LLC, et al.
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 26, 2018:


         MINUTE entry before the Honorable Andrea R. Wood: Defendant's Amended
Unopposed Motion for extension of time to discovery [37] is granted. The parties may
supplement their mandatory initial discovery responses by 12/31/2018. Defendant's
Motion to strike document [39] is granted. Accordingly, Defendant's Motion for extension
of time to complete discovery [35] is stricken. The motion presentment date of 11/28/2018
is stricken; parties need not appear. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
